                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DWAYNE JACKSON,                                :
    Plaintiff,                                 :      Case No. 19-cv-2880-JDW
                                               :
       v.                                      :
                                               :
CATHY M. TALNODGE, et al.                      :
    Defendants.                                :

                                              ORDER

       AND NOW, this 6th day of September, 2019, upon consideration of Plaintiff Dwayne

Jackson’s Motion to Proceed In Forma Pauperis (ECF No. 4), his prison trust account statement

(ECF No. 5), and his pro se Amended Complaint (ECF No. 6), it is ORDERED that:

       1.      Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915;

       2.      Plaintiff shall pay the full filing fee of $350 in installments, pursuant to 28 U.S.C.

§ 1915(b), regardless of the outcome of this case. The Court hereby directs the Warden of P.I.C.C.

or other appropriate official to assess an initial filing fee of 20% of the greater of (a) the average

monthly deposits to Jackson’s inmate account; or (b) the average monthly balance in Jackson’s

inmate account for the six-month period immediately preceding the filing of this case. The Warden

or other appropriate official shall calculate, collect, and forward the initial payment assessed

pursuant to this Order to the Court with a reference to the docket number for this case. In each

succeeding month when the amount in Jackson’s inmate trust fund account exceeds $10.00, the

Warden or other appropriate official shall forward payments to the Clerk of Court equaling 20%

of the preceding month’s income credited to Jackson’s inmate account until the fees are paid. Each

payment shall reference the docket number for this case;
       3.      The Clerk of Court is directed to SEND a copy of this order to the Warden of

P.I.C.C.;

       4.      The Amended Complaint is DEEMED filed;

       5.      For the reasons stated in the accompanying Memorandum, all claims in the

Amended Complaint against Defendants Cathy M. Talnodge and Captain Love are DISMISSED

WITHOUT PREJUDICE pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii);

       6.      Jackson is GRANTED leave to file a second amended complaint within thirty (30)

days of the date of this Order. Any second amended complaint must be a complete document and

may not incorporate Jackson’s original or Amended Complaint by reference. Each Defendant

must be named in the caption and in the body of the second amended complaint and Jackson should

state in detail how each Defendant acted to violate his rights. When drafting his amended

complaint, Jackson should be mindful of the Court’s reasons for dismissing his claims as explained

in the Court’s Memorandum. Upon the filing of a second amended complaint, the Clerk shall not

make service until so ORDERED by the Court; and

       6.      The Clerk of Court shall send Jackson a blank copy of the Court’s form complaint

to be used by a prisoner filing a civil rights action bearing the above civil action number. Jackson

may use this form to file his second amended complaint if he chooses to do so. If Jackson chooses

not to file a second amended complaint, his Amended Complaint will be ordered served on

Defendants Creamer and Taylor only. Jackson may also notify the Court that he seeks to proceed

on his current pleading rather than file a second amended complaint. If he files such a notice,

Jackson is reminded to include the case number for this case, 19-2880.
BY THE COURT:

/s/ Joshua D. Wolson
JOSHUA D. WOLSON, J.
